765 N.W.2d 340 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Marion REDD, Defendant-Appellant.
Docket No. 138161. COA No. 283934.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the application for leave to appeal the December 4, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the Court of Appeals erred in concluding: (1) that the trial court abused its discretion when it granted the defendant a new trial; (2) that there was no error in the admission of the police detective's repeated testimony about the defendant's failure to deny certain accusations and his act of departing from the police interview, see People v. Bigge, 288 Mich. 417, 285 N.W. 5 (1939); and (3) that the defendant waived any error when defense counsel expressed satisfaction with the trial court's instructions to the jury.